DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US Patent No. 5,961,917) in view of Sullivan et al (US Patent No. 8,133,049).
Regarding claims 1, 8 and 15
	Hattori teaches a heating device (inherent to firing process see at least column 3, lines 51-54) comprising: a baffle (4) having a central aperture (top hole in 4 see figures 3a and 3b) and a plurality of rods (6) spaced apart from each other (see figure 3b).
	Hattori fails to disclose a top or side loading vertical kiln comprising a body portion having a lid disposed on a top side of the body, wherein the lid is configured to be opened to insert items into the kiln and closed during a heat treating operation being performed in the kiln and the rods are configured to rest in corresponding detents in a top surface of the baffle, wherein the detents 
	Sullivan teaches a structure for supporting articles to be fired similar to Hattori including a top or side loading vertical kiln (see column 2, lines 63-64 where the top or side loading kilns are obvious variants of each other) comprising a body portion having a lid (door, see column 2, lines 63-64) disposed on a top or side of the body, wherein the lid is configured to be opened to insert items into the kiln and closed during a heat treating operation being performed in the kiln (inherent) and rods (94a-c) are configured to rest in corresponding detents (96-106) in a top surface of the support (90), wherein the detents include pairs of detents with a first detent of a pair being formed on a first side of the aperture and a second detent of the pair being formed on a second side of the aperture opposite the first side (see figure 12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hattori with the teachings of Sullivan to include a kiln body with a door in order to properly fire the articles in a kiln and to include detents in order to allow the rods to be removable without risking them rolling around during firing.

Regarding claims 2, 9 and 16:

	Hattori fails to disclose the item being fired/suspended are knives however it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use knives within the combination discussed above since this is a known item that requires even heat treatment on all sides to prevent warping where such a suspension carrying can prevent such warping.

Regarding claims 3, 10 and 17:
	Hattori modified above teaches the blade suspension element is a rod (3) configured to be inserted through an aperture in the blade. 

Regarding claims 4, 11 and 18:
	Hattori modified above teaches the rod but fails to specify it is an alloy rod.  However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an alloy rod since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claims 6, 13 and 20:


Regarding claims 7 and 14:
	Hattori modified above teaches the rod but fails to specify it is a ceramic rod.  However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an alloy rod since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

McCormick (US Patent No. 5,848,890)
Rogers et al (US PG Pub. No. 2016/0368808)
Misawa (US Patent No. 5,064,588)
Litt (US Patent No. 1,513,617)
Cress (US Patent No. 5,378,144)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762